—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered March 26, 1997, convicting defendant of robbery in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a persistent violent felony offender, to two terms of 23 years to life and two terms of 20 years to life and a term of 7V2 to 15 years, all sentences to run concurrently, unanimously affirmed.
Defendant’s suppression motion was properly denied in all *68respects. We see no reason to disturb the court’s credibility determinations, which are supported by the record. When an unidentified man shouted at a police officer that defendant had a gun and specified that defendant was the person he meant, the officer clearly had reasonable suspicion upon which to stop and frisk defendant and to pursue him after he fled (see, People v Lee, 258 AD2d 352, lv denied 93 NY2d 900). Defendant’s abandonment of a wallet and gun was not precipitated by any illegal police conduct (see, People v Martinez, 80 NY2d 444, 448-449). We have considered and rejected defendant’s claims concerning the identification testimony. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.